DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/29/2019 and 01/22/2020 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Physical Quantity Measuring Device, Humidity Detector Abnormality Detection Device, and Humidity Detector Abnormality Detection Method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 11-12, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (JP 2009180587; “Onishi”).

Regarding claim 1, Onishi discloses, in figures 1, 8-9 and 18, a physical quantity measuring device (5, 94) configured to measure a physical quantity of a fluid (see Onishi’s translation, p. 14, examiner notes Onishi’s sensor measures temperature and humidity of air in a duct), comprising: at least two humidity detection parts (56A-56B, 95A-95B) configured to output a humidity signal corresponding to a humidity of the fluid (see Onishi’s translation, p. 14, examiner notes Onishi’s sensor measures and displays temperature and humidity of air, Onishi further uses the measurements to control a blower); and an abnormality determination part (21, 51) configured to determine that an abnormality (see Onishi’s translation, p. 10, examiner notes Onishi’s processor determines if “abnormality occurs”) has occurred in the humidity detection parts (56A-56B, 95A-95B) in response to that a difference (see Onishi’s translation, p. 10, examiner notes Onishi’s processor calculates a difference between the humidity sensor values) between the humidity signals (see Onishi’s translation, p. 10, “data which is detected”) obtained from the two humidity detection parts (56A-56B, 95A-95B) exceeds an abnormality 

Regarding claim 2, Onishi discloses, in figures 1, 8-9 and 18, the abnormality determination part (21, 51) is configured to determine that the abnormality (see Onishi’s translation, p. 10, examiner notes Onishi’s processor determines if “abnormality occurs”) has occurred in the humidity detection parts (56A-56B, 95A-95B) in response to that the difference (see Onishi’s translation, p. 10, examiner notes Onishi’s processor calculates a difference between the humidity sensor values) between the humidity signals (see Onishi’s translation, p. 10, “data which is detected”) exceeds the abnormality determination threshold (see Onishi’s translation, p. 10, examiner notes Onishi’s abnormality occurs when the humidity measures difference exceeds a threshold such as 4% variance) and that a state in which the difference between the humidity signals exceeds the abnormality determination threshold continues for an abnormality determination time or longer (see Onishi’s translation, p. 10-11, examiner notes Onishi determines a warning humidity difference then abnormality humidity difference if the difference is sustained over two determination periods).

Regarding claim 4, Onishi discloses, in figures 1, 8 and 18, the two humidity detection parts (56A-56B, 95A-95B) are provided in one humidity sensor assembly (5, 94), and the abnormality determination part (21, 51) is configured to determine the abnormality (see Onishi’s translation, p. 10, examiner notes Onishi’s processor determines if “abnormality occurs”) of the humidity detection parts (56A-56B, 95A-95B) based on a comparison (see Onishi’s translation, p. 10, examiner notes Onishi’s processor calculates a difference between the humidity sensor 

Regarding claim 5, Onishi discloses, in figures 1, 8, 9 and 18, the humidity sensor assembly (5, 94) includes at least two humidity sensor sub-assemblies ((56A-56B, 95A-95B) examiner notes Onishi’s figure 8 depicts first and second humidity detection sections as integrated circuits with output pins, the examiner construes these detection parts as humidity sensor sub-assemblies) and each of the humidity sensor sub-assemblies (see previous comment) includes one humidity sensor chip (see figure 8, examiner notes Onishi’s first and second humidity detection sections clearly depict integrated circuits as chips with output pins) having one of the humidity detection parts (see Onishi’s translation, p. 5, Onishi’s humidity sensor sections 56A and 56B detects humidity data therefore has humidity detection parts).

Regarding claim 6, Onishi discloses, in figure 8, the humidity sensor assembly (5) includes one sensor circuit board (58) provided with two humidity sensor chips (see figure 8, examiner notes Onishi’s first and second detection sections clearly depicts integrated circuits as chips with output pins) each having the one humidity detection part (see Onishi’s translation, p. 5, Onishi’s humidity sensor sections 56A and 56B detects humidity data therefore has humidity detection parts).

Regarding claim 7, Onishi discloses, in figure 8, a measurement chip ((55A-55B) see figure 8, examiner notes Onishi’s first and second temperature detection sections clearly depict 

Regarding claim 11, Onishi discloses, in figure 9, the abnormality determination part (51) is accommodated in the humidity sensor assembly (5).

Regarding claim 12, Onishi discloses, in figures 1, 8-9 and 18, a plurality of humidity sensor assemblies (5A-5I) each having one of the humidity detection parts ((55A-55B), examiner notes Onishi’s figure 8 depicts two single first humidity detection sections), wherein the abnormality determination part (21, 51) is configured to determine the abnormality of the humidity detection parts (55A-55B) based on a comparison (see Onishi’s translation, p. 10, examiner notes Onishi’s processor calculates a difference between the humidity sensor values, the examiner construes Onishi’s difference as a comparison operation) of the humidity signals output (see Onishi’s translation, p. 10, “data which is detected”) from the respective humidity detection parts (55A-55B) of each of the humidity sensor assemblies (5A-5I).



Regarding claim 17, Onishi discloses, in figure 8, the two humidity detection parts (55A-55B) are oriented in the same direction (see figure 8, Onishi’s detectors are depicted facing away from the page).

Regarding claim 18, Onishi discloses, in figure 16 and 17, the two humidity detection parts (56A-56B) are oriented in different directions from each other (see figures 16-17, Onishi’s detectors are depicted one facing toward the page and one facing away from the page).

Regarding claim 19, Onishi discloses, in figures 1, 8-9, and 18, an abnormality detection device (21, 51) for detecting an abnormality of a measuring component (5, 94), the measuring component (5, 94) configured to measure a physical quantity of a fluid (see Onishi’s translation, p. 14, examiner notes Onishi’s sensor measures temperature and humidity of air in a duct), the abnormality detection device (21, 51) comprising: a signal obtaining part (see Onishi’s translation, p. 5, examiner notes Onishi’s processor “takes in” temperature and humidity data from the temperature and humidity sensor sections) configured to obtain humidity signals corresponding to a humidity of the fluid (see previous comment) from at least two humidity 

Regarding claim 20, Onishi discloses, , in figures 1, 8-9, and 18, an abnormality detection method for detecting an abnormality (ABSTRACT) in a measuring component (5, 94), the measuring component (5, 94) configured to obtain a physical quantity of a fluid (see Onishi’s translation, p. 14, examiner notes Onishi’s sensor measures temperature and humidity of air in a duct), the method comprising: obtaining humidity signals (see Onishi’s translation, p. 10, “data which is detected”) corresponding to a humidity (see Onishi’s translation, p. 5, examiner notes Onishi’s processor “takes in” temperature and humidity data from the temperature and humidity sensor sections) of the fluid from at least two humidity detection parts (56A-56B, 95A-95B) included in the measuring component (5, 94); and determining that an abnormality has occurred (see Onishi’s translation, p. 10, examiner notes Onishi’s processor determines if “abnormality occurs”) in the humidity detection part (56A-56B, 95A-95B) in response to that a difference (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (JP 2009180587; “Onishi”) as applied to claim 1 above, and further in view of Sugiyama (JP 2012154632; “Sugiyama”).

Regarding claim 3, Onishi discloses, in figures 1, 8-9 and 18, on determination of the abnormality determination part (21, 51) that the abnormality has occurred (see Onishi’s translation, p. 10, examiner notes Onishi’s processor determines if “abnormality occurs”) in the humidity detection parts (56A-56B, 95A-95B), the abnormality determination part (21, 51) is configured to perform a re-determination of the abnormality (see Onishi’s translation, p.10-11, examiner construes Onishi’s warning humidity difference to be the first abnormality difference determination and Onishi’s abnormality humidity difference to be the second abnormality 
Onishi fails to disclose heating the humidity detection parts on determination of the warning humidity difference.
Sugiyama teaches, in figures 6 and 7, a heating part (116, 126) configured to heat the two humidity detection parts (115, 125) on determination of the abnormality determination part (142) that the abnormality has occurred (see Sugiyama’s translation, p. 3, examiner notes Sugiyama heats the humidity element after determining a calculated humidity difference is beyond an acceptable range) in the humidity detection parts (115, 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiyama’s scheme of using a heater to heat treat a humidity element into Onishi’s system after Onishi determines a warning humidity difference. Doing so would provide for recovering the performance of the humidity elements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (JP 2009180587; “Onishi”) as applied to claim 4 above, and further in view of Daamen (US 20130069176; “Daamen”).

Regarding claim 8, Onishi discloses, in figure 8, a sensor circuit board (58) on which the humidity sensor chips (56A-56B) are mounted.

Daamen teaches, in figure 2, the humidity sensor assembly (22) includes a humidity sensor chip (20) having at least two (see figure 2) of the humidity detection parts (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Daamen dual humidity sensor integrated circuit in place of Onishi’s two single humidity sensor chips. Doing so would reduce manufacturing time and cost by reducing assembly part count and decrease measurement variance of the humidity sensors due to part lot differences.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (JP 2009180587; “Onishi”) as applied to claim 5 above, and further in view of Saito (US 20110072894; “Saito”).

Regarding claim 9, Onishi fails to disclose a flow rate detection part configured as a mass air flow meter for an internal combustion engine where the humidity sensors are located.
Saito teaches, in figures 5 and 9, a flow rate detection part (1, 2, 3) configured to output a flow rate signal according to a flow rate (¶ 0002) of an intake air (51) to be supplied (see figure 9, examiner notes Saito’s mass air flow sensor assembly is located in the intake flow path of the engine) to a combustion chamber (not enumerated, see figure 9) of an internal-combustion engine (see figure 9); and a housing (201) that accommodates the flow rate detection part  (1, 2, 3) and is located in a flow channel (100) of the intake air (51), wherein the humidity sensor chip (500) is accommodated in the housing (201).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (JP 2009180587; “Onishi”) as applied to claim 5 above.

Regarding claim 10, Onishi fails to disclose the abnormality determination part is provided in the humidity sensor chip.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the abnormality determination part integral with the humidity sensor chip since it is well known in the art to manufacture integrated circuits with dense a concentration of electronic circuits for computational applications. Doing so would reduce the cost to manufacture the assembly and reduce the power required to drive the circuits.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (JP 2009180587; “Onishi”) as applied to claim 12 above, and further in view of Saito (US 20110072894; “Saito”).

Regarding claim 13, Onishi fails to disclose a flow rate detection part configured as a mass flow meter for an internal combustion engine with a housing collocated with humidity sensors in a flow channel.
.       

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (JP 2009180587; “Onishi”) as applied to claim 12 above, and further in view of Claussen (US 20170002821; “Claussen”).

Regarding claim 14, Onishi fails to disclose branched flow channels supplying air to a combustion chamber where humidity sensors are located in a first and second branch.
Claussen teaches, in figures 1-2 and 5, a flow channel of an intake air (¶ 0022, Claussen’s grid is located in the air intake) to be supplied to a combustion chamber (14) of an internal-combustion engine (10) is branched into a first flow channel part ((34) see figures 2 and 5, ¶ 0028, the examiner contends Claussen’s openings effectively form channels through which air 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Claussen’s scheme of forming a grid of flow channels before a combustion section intake for collecting data relevant to flow field density with Onishi’s humidity sensor assembly with abnormality determination means. Doing so increases the market for fault determinative humidity sensing.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 12 including a flow rate detection part configured to output a flow rate signal corresponding to a flow rate of an intake air supplied to a combustion chamber of an internal-combustion engine; and a housing that accommodates the flow rate detection part and is located in a flow channel of the intake air, wherein a plurality of the humidity sensor assemblies include a first humidity sensor assembly located in the flow channel while being held by the housing, and a second humidity sensor assembly located in the flow channel at a position away from the housing. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.                                                                                                                               
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856